DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are not persuasive. 
Regarding Bescoby, Examiner notes that Applicant is arguing about limitations added to the claims in an amendment, which are addressed in the new grounds of rejection, necessitated by amendment, below.  Examiner disagrees that the split condenser of Bescoby fails to meet the amended limitations regarding the two condensers since the two air streams in question are isolated from one another and are merely housed in a same housing.  Regarding the ram air circuit, Examiner notes that the current presentation is broad and has addressed the added limitations with Bescoby accordingly.  If Applicant wishes to discuss proposed amendments further defining the ram air circuit to ensure that the Bescoby reference is overcome, Applicant should request an interview with the Examiner using the contact information below. 
Regarding Applicant’s remarks regarding the 102(b)(2)(c) exception, Examiner refers Applicant to MPEP 717.02 and especially to MPEP 717.02(a).  First, the statement must have been presented on a separate paper.  Second, Applicant did not state that the disclosure of the subject matter on which the rejection is based and the claimed invention were owned by the same person or subject to an obligation of assignment to the same person not later than the effective filing date of the claimed invention.  Third, it appears that the two references in question were not commonly owned until after the effective filing date of the claimed invention, as it appears that the .  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bescoby et al. (US 5,299,763: cited by Applicant).
Regarding claim 21, Bescoby et al. shows an environmental control system coupled to an engine (see at least column 1, lines 7-15) configured to provide a first medium (see at least Figure 1, “BLEED AIR"), the environmental control system coupled to an inlet configured to 
Regarding claim 22, Bescoby et al. further shows wherein the first medium is bleed air (see at least Figure 1, “Bleed Air”, and wherein the second medium is fresh air (see at least Figure 1, “Ram Air”), Page 2 of 8Attorney Docket No.: 95601US01 (U310854US)Application Serial No.: 15/362,858Response dated January 09, 2020 in Reply toNon-Final Office Action dated October 28, 2018wherein the compressing device comprises an air cycle machine including the compressor and the turbine (see at least column 3, lines 20-23: air cycle machine #14 having turbine #16 and compressor #18).
Regarding claim 23, Bescoby et al. further shows further comprising an outflow heat exchanger arranged downstream from the compressor relative to a flow of the second medium (see at least Figure 1, boost heat exchanger #48), wherein within the outflow heat exchanger, the second medium is cooled by a third medium distinct from the first medium and the second medium (see at least Figure 1, the second medium (exiting the compressor) is subjected to cooling heat exchange with another distinct ram air flow; see at least column 4, lines 7-14).

Claim(s) 21-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bruno et al. (US 2017/0341759), or, in the alternative, Hall et al. (US 2017/0341760): Examiner notes that the citations apply to both references, unless otherwise noted.
Regarding claim 21, Bruno et al., or, in the alternative, Hall et al. shows an environmental control system coupled to an engine (see at least Bruno et al. paragraph [0047]; Hall et al. paragraph [0039]) configured to provide a first medium (see at least Figure 1, #F1), the environmental control system coupled to an inlet configured to provide a second medium (see at least Figure 1, inlet #103, #F2), the environmental control system comprising: a ram air circuit (see at least Figure 1, components within shell #105; Bruno et al. paragraph [0052]; Hall et al. paragraph [0044]);  a compressing device comprising a compressor and a turbine (see at least Figure 1, compressing device #109 with compressor #112 and turbine #113), the turbine receiving the first medium and the second medium (see at least Figure 1, turbine #113 receives 
Regarding claim 22, Bruno et al., or, in the alternative, Hall et al., further shows further shows wherein the first medium is bleed air (see at least Bruno et al. paragraph [0047]; Hall et al. paragraph [0039]), and wherein the second medium is fresh air (see at least Bruno et al. paragraph [0048]; Hall et al. paragraph [0040]), Page 2 of 8Attorney Docket No.: 95601US01 (U310854US)Application Serial No.: 15/362,858Response dated January 09, 2020 in Reply toNon-Final Office Action dated October 28, 2018wherein the compressing device comprises an air cycle machine including the compressor and the turbine (see at least Bruno et al. paragraph [0056]; Hall et al. paragraph [0048]).
Regarding claim 23, Bruno et al., or, in the alternative, Hall et al. further shows further comprising an outflow heat exchanger arranged downstream from the compressor relative to a flow of the second medium (see at least Figure 1, heat exchanger #108), wherein within the outflow heat exchanger, the second medium is cooled by a third medium distinct from the first medium and the second medium (see at least Figure 1, the second medium (exiting the compressor) is subjected to cooling heat exchange with third medium #F3).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAVIA SULLENS/Primary Examiner, Art Unit 3763